DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “the power piston-cylinder unit is directly connected to the respective brake fluid reservoir of the one of the power brake pressure generators.”  Claim 17 recites similar.  [0012] of the PGPub discloses “A preferred embodiment of the present invention provides that the power piston-cylinder unit and/or the hydraulic pump is/are connected directly, i.e., without interconnection of a hydraulic component, such as a valve, in particular, a solenoid valve, to the brake fluid reservoir.”  [0019] discloses that “As a result of power piston-cylinder unit 4 being directly connected to brake fluid reservoir 10, a brake line leading from brake fluid reservoir 10 to cylinder 8 of power piston-cylinder unit 4 has a low flow resistance, by which brake fluid flows quickly from brake fluid reservoir 10 into cylinder 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-11 and 13-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Besier et al (US# 2017/0282877).
	Besier et al disclose all the limitations of the instant claims including; two power brake pressure generators 60/160 to which one or more hydraulic wheel brakes 8a/8c or 8a-8d are connected, each of the power brake pressure generator including a respective brake fluid reservoir 4/204; a further brake fluid reservoir 304 to which the brake fluid reservoirs of the power brake pressure generators are connected.

	Regarding claim 13, the further brake fluid reservoir includes a brake fluid sensor 9/109.  [0013]
	Regarding claim 14, one of the power brake pressure generators 60 includes a power piston-cylinder unit 5 for brake pressure generation.
Regarding clam 15, one of the power brake pressure generators includes a hydraulic pump 142 for brake pressure generation.
	Regarding claim 16, the power piston-cylinder unit 5 is directly connected to the respective brake fluid reservoir 4 of the one of the power brake pressure generators via passage 46 and check valve 52.  No solenoid valves are in the connection.
	Regarding claim 17, the hydraulic pump 142 is directly connected to the respective brake fluid reservoir 104 of the one of the power brake pressure generators via line 150a and check valve 148a.  No solenoid valves are in the connection.
	Regarding claim 18, one of the power brake pressure generators 60 includes a muscle power 2 or auxiliary power master brake cylinder for a redundant brake pressure generation.
	Regarding claim 19, one of the power brake pressure generators 160 includes a brake pressure control valve system 145a-b/147a-b configured to regulate brake pressures in the wheel brakes 8a/8c [0067], to which the wheel brakes are connected, and the wheel brakes 8a/8c are additionally indirectly connected to the other one of the power brake pressure generators 60 using the brake pressure control valve system 145a-145-b.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besier et al (US# 2017/0282877) in view of Drumm et al (US #2017/0361825).
	Besier et al disclose all the limitations of the instant claims with exception to the disclosure of the brake fluid reservoir of at least one of the power brake pressure generators including multiple chambers.   Drumm et al disclose a similar brake system and further teaches separate chambers in a reservoir 4 to maintain function in one circuit in the event of a leak in the other circuit [0131].  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to form the reservoir 4 of Besier et al to have multiple chambers, as taught by Drumm et al, to prevent a leak in one circuit from emptying the reservoir, thereby preserving a degree of braking during a fluid loss failure.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK